Title: From George Washington to Anne-César, chevalier de La Luzerne, 16 August 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters 16th August 1782
                  
                  I have had the honor of receiving your Excellencys Letter of the 14th by the hand of Mr de Laubedier covering one for the Marquis de Vaudreuil at Boston.
                  As that Letter arrived after the departure of the Post which set off Yesterday for the Eastward, and waiting for the next Post will give it almost a Weeks delay, I shall send it forward immediately by the Chain of Expresses which has been established at your Excellencys request.
                  I am much obliged by your communication to me of the intelligence mentioned in your Letter to the Marquis de Vaudreuil.
                  My letter to the Count de Rochambeau under a flying Seal, is enclosed to your Excellency for your observation—after reading it, you will be so obliging as to seal and forward it by Mr de Laubedier, who will go on without delay.  With the highest sentiments of respect—I have the honor to be Sir Your Excellency’s Most Obedient and Most humble Servt
                  
                     Go: Washington
                  
               